FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KEZHAN JIANG,                                    No. 12-72235

               Petitioner,                       Agency No. A088-089-137

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Kezhan Jiang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards created by the REAL ID Act

governing adverse credibility determinations. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny the petition for review.

      Among other things, the BIA found Jiang not credible based on an

inconsistency between Jiang’s testimony and supporting documentation regarding

whether his wife underwent an abortion in December 1999, and an inconsistency

regarding the year he began protesting the government’s seizure of his land.

Substantial evidence supports the BIA’s credibility determination. See id. at 1048

(adverse credibility finding was reasonable under the totality of the circumstances).

We lack jurisdiction to review Jiang’s contentions that his nervousness and lack of

education caused him to testify inaccurately because Jiang did not exhaust these

claims before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not raised to the agency). Jiang’s

remaining explanations do not compel a contrary result. See Lata v. INS, 204 F.3d

1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Jiang’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).




                                          2                                    12-72235
      Finally, Jiang’s CAT claim fails because it is based on the same testimony

the BIA found not credible, and Jiang does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in China. See

id. at 1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                      12-72235